      Case 4:17-cr-00682 Document 54 Filed on 07/26/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                July 26, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES,                                  §
                                                §
                                                §
VS.                                             §                   CRIMINAL ACTION
                                                §                   NO. H-17-682
                                                §
ELIER PIEDRA                                    §

                                            ORDER

       Elier Piedra, a federal prisoner serving a sentence for conspiracy to use, carry, or possess

a firearm during and in relation to a drug trafficking crime, asks the court to transfer him from a

residential reentry facility to home confinement until his sentence ends on November 27, 2020.

(Docket Entry Nos. 47, 51). He moved under 18 U.S.C. § 3582(c)(1)(A), arguing that the COVID-

19 pandemic created “extraordinary and compelling” circumstances that support his request.

(Docket Entry No. 51 at 1). Piedra “fear[s] that his constant and close proximity to his COVID-

19-pos[i]tive roommate”—who was carried out of the reentry facility on a stretcher with severe

COVID-19 symptoms on June 19, 2020—puts him in extreme danger. (Id. at 2, 4). The

government does not oppose Piedra’s request. (Docket Entry No. 53).

       Piedra is serving this portion of his sentence at the Leidel Residential Reentry Center in

Houston. (Docket Entry No. 51 at 4). In the government’s words, “the purpose of [Piedra’s]

placement was to ease his transition from his incarceration back into the community.” (Docket

Entry No. 53 at 1). Absent the pandemic, Piedra would be allowed to leave the facility for eight

to ten hours per day to go to work (Monday through Friday), to church, or to the doctor. (Docket

Entry No. 51 at 4). But because there has been a COVID-19 outbreak at the facility, the

government confirms “that [Piedra] is in lock down . . . and that there is no anticipated time when
      Case 4:17-cr-00682 Document 54 Filed on 07/26/20 in TXSD Page 2 of 2




this will end.” (Id.; Docket Entry No. 53 at 1). The government agrees that “the purpose of the

residential reentry facility is not being fulfilled in this case.” (Docket Entry No. 53 at 1).

       The government also observes that Piedra is “gainfully employed” and “for most of the

duration of this case remained on release in the community and posed no risk to the community.”

(Docket Entry No. 53 at 1–2). Piedra emphasizes that his proposed transfer to home confinement

would be to a more restrictive arrangement than he would have been in if he continued at the

reentry facility under non-pandemic conditions. (Docket Entry No. 51 at 4). He notes, and the

government does not dispute, that he has a “stable family” and, by working from home, he could

support his business and its 26 employees. (Docket Entry No. 51 at 4–5).

       The court grants Piedra’s motion, (Docket Entry No. 51), for transfer from the residential

reentry facility to home confinement.

               SIGNED on July 26, 2020, at Houston, Texas.


                                                              _______________________________
                                                                       Lee H. Rosenthal
                                                                Chief United States District Judge




                                                      2
